15*f3-/¥
                                 ELECTRONIC RECORD




COA#       02-12-00178-CR                        OFFENSE:        OTHER CRIMINAL


           Russell Jay Reger v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 3


DATE: 09/18/2014                   Publish: NO   TC CASE #:      0579930D




                         IN THE COURT OF CRIMINAL APPEALS



         Russell Jay Reger v. The State of
STYLE:   Texas                                        CCA#:         J5¥3-/¥
          ?Ro se                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:

DATE:     0i/*£/*f/r                                 SIGNED:                            PC:_
JUDGE:    fJkUoLu6r—                                  PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD